DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application is a U.S. continuation application of PCT International Patent Application Number PCT/JP2019/003798 filed on February 4, 2019, claiming the benefit of priority of U.S. Provisional Patent Application No. 
62/626,255 filed on February 5, 2018, U.S. Provisional Patent Application No. 
62/643,454 filed on March 15, 2018, U.S. Provisional Patent Application No. 62/644,875 filed on March 19, 2018, Japanese Patent Application Number 2018-072873 filed on April 5, 2018, and Japanese Patent Application Number 2018-075558 filed on April 10, 2018.  

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Application Status
4.	Acknowledgment is made of Applicant’s submission of the present application, dated August 3, 2020. Claims 1-7 are pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
5.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on August 3, 2020 and August 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
6.	The title of the invention is not descriptive.

A substitution of a new title is anticipated. 
.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 10,257,077).

a first communication device (column [4] lines 27-50; Examiner’s Notes: the miniature point-of-presence (mini-POP) device 102 depicted in FIG. 1 of the prior art teaches the limitation of “a first communication device” in the instant application); and 
a second communication device (column [4] lines 27-50; Examiner’s Notes: device 110 depicted in FIG. 1 of the prior art teaches the limitation of “a second communication device” in the instant application), 
wherein the first communication device includes: 
a first communication interface that connects to a first network (column [5] lines 13-24; Examiner’s Notes: Content Distribution Network (CDN), e.g., datacenter network 119 depicted in FIG. 1 of the prior art teaches the limitation of “a first network;” the interface coming out via wireless link 105/115 depicted in FIG. 1 of the prior art teaches the limitation of “a first communication interface;” in fact, the interface of mini-POP device 102 connecting to a datacenter network 119 via wireless link 105/115 depicted in FIG. 1 of the prior art teaches the limitation of “a first communication interface that connects to a first network” in the instant application); and 
a second communication interface that communicates wirelessly (column [5] lines 25-47; Examiner’s Notes: the interface of mini-POP device 102 connecting via 
the second communication device includes: 
a third communication interface that connects to a second network (column [6] lines 1-10; Examiner’s Notes: Cellular Network 121 depicted in FIG. 1 of the prior art teaches the limitation of “a second network;” the interface of device 110 coming out via wireless link 113 depicted in FIG. 1 of the prior art teaches the limitation of “a third communication interface;” in fact, the interface of device 110 connecting to Cellular Network 121 via wireless link 113 depicted in FIG. 1 of the prior art teaches the limitation of “a third communication interface that connects to a second network” in the instant application); and 
a fourth communication interface that connects, via wireless communication, to the second communication interface included in the first communication device (column [5] lines 25-47; Examiner’s Notes: the interface of device 110 connecting via wireless connection 109 depicted in FIG. 1 of the prior art teaches the limitation of “a fourth communication interface that connects, via wireless communication;” in fact, the interface of device 110 connecting via wireless connection 109 to the interface of mini-POP device 102 depicted in FIG. 1 of the prior art teaches the limitation of “a fourth communication interface that connects, via wireless communication, to the second 
Regarding claim 2, Zhu et al. further teach the communication system, wherein the first communication device is disposed in a first space outdoors (column [4] lines 27-50; Examiner’s Notes: the miniature point-of-presence (mini-POP) device 102 depicted in FIG. 1 of the prior art teaches the limitation of “a first communication device;” in fact, mini-POP device 102 is disposed in an open space, i.e., outside of houses as illustrated in FIG. 1 of the prior art teaches the limitation of “the first communication device is disposed in a first space outdoors” in the instant application), 
the second communication device is disposed in a second space indoors (column [4] lines 27-35; Examiner’s Notes: device 110 depicted in FIG. 1 of the prior art teaches the limitation of “a second communication device;” in fact, device 110 is disposed in an open space, i.e., inside of house as illustrated in FIG. 1 of the prior art teaches the limitation of “the second communication device is disposed in a second space indoors” in the instant application), 
the second space being separated from the first space by a panel (column [5] lines 25-47; Examiner’s Notes: device 110 and mini-POP device 102 being separated by the wall of the house as illustrated in FIG. 1 of the prior art teaches the limitation of 
the second communication interface and the fourth communication interface connect by wireless communication via radio waves through the panel (column [5] lines 25-47; Examiner’s Notes: wireless connection 109 between mini-POP device 102 and device 110 in the prior art teaches the limitation of “wireless communication via radio waves through the panel;” in fact, mini-POP device 102 and device 110 connected bia wireless connection 109 through the wall of the house as illustrated in FIG. 1 of the prior art teaches the limitation of “the second communication interface and the fourth communication interface connect by wireless communication via radio waves through the panel” in the instant application).  
Regarding claim 5, Zhu et al. further teach the communication system, wherein the first communication interface is a wireless communication interface that connects to the first network, the first network being a wireless network (column [5] lines 13-24; Examiner’s Notes: the interface coming out via wireless link 105/115 depicted in FIG. 1 of the prior art teaches the limitation of “a first communication interface;” in fact, the interface of mini-POP device 102 connecting to a datacenter network 119 via wireless link 105/115 depicted in FIG. 1 of the prior art teaches the limitation of “the first communication interface is a wireless communication interface that connects to the first network, the first network being a wireless network” in the instant application), and 
the third communication interface is a wireless communication interface that connects to the second network, the second network being a wireless network (column 
Regarding claim 6, Zhu et al. further teach the communication system, wherein the first communication interface connects to the first network, the first network being a wireless multihop network (columns [4] lines 16-26 & [5] lines 13-24; Examiner’s Notes: the hop-aware route in wireless mash network in the prior art teaches the limitation of “a wireless multihop network;” in fact, wireless link 105/115 connecting to datacenter network 119 that is a part of the wireless mash network as depicted in FIG. 1 of the prior art teaches the limitation of “the first communication interface connects to the first network, the first network being a wireless multihop network” in the instant application), and 
the third communication interface connects to the second network, the second network being a wireless multihop network (columns [4] lines 16-26 & [6] lines 1-10; Examiner’s Notes: the hop-aware route in wireless mash network in the prior art teaches the limitation of “a wireless multihop network;” in fact, wireless link 113 connecting to Cellular Network 121 that is a part of the wireless mash network as depicted in FIG. 1 of the prior art teaches the limitation of “the third communication 
Regarding claim 7, Zhu et al. teach the control method for a communication system including a first communication device and a second communication device (column [1] lines 29-33; Examiner’s Notes: miniature point-of-presence (mini-POP) device 102 and device 110 depicted in FIG. 1 of the prior art teach the limitations of “a first communication device” and “a second communication device,” individually; in fact, the network diagram of hardware devices, including mini-POP device 102 and device 110, organized wirelessly illustrated in FIG. 1 of the prior art teaches the limitation of “control method for a communication system including a first communication device and a second communication device” in the instant application), the control method comprising: 
connecting to a first network by the first communication device (column [5] lines 13-24; Examiner’s Notes: Content Distribution Network (CDN), e.g., datacenter network 119 depicted in FIG. 1 of the prior art teaches the limitation of “a first network;” in fact, the interface of mini-POP device 102 connecting to a datacenter network 119 via wireless link 105/115 depicted in FIG. 1 of the prior art teaches the limitation of “connecting to a first network by the first communication device” in the instant application); 
wirelessly communicating by the first communication device (column [5] lines 25-47; Examiner’s Notes: the interface of mini-POP device 102 connecting via wireless 
connecting to a second network by the second communication device (column [6] lines 1-10; Examiner’s Notes: Cellular Network 121 depicted in FIG. 1 of the prior art teaches the limitation of “a second network;” in fact, the interface of device 110 connecting to Cellular Network 121 via wireless link 113 depicted in FIG. 1 of the prior art teaches the limitation of “connecting to a second network by the second communication device” in the instant application); and 
connecting to the first communication device by the second communication device via wireless communication (column [5] lines 25-47; Examiner’s Notes: the interface of device 110 connecting via wireless connection 109 to the interface of mini-POP device 102 depicted in FIG. 1 of the prior art teaches the limitation of “connecting to the first communication device by the second communication device via wireless communication” in the instant application). 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4 rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 10,257,077) in view of Azizi et al. (US 2019/0364492).
Regarding claim 4, Zhu et al. teach the subject matter without explicitly teaching using time division multiple access (TDMA). 
Azizi et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the first communication interface communicates using time division multiple access (TDMA) (paragraph [2157] lines 1-11; Examiner’s Notes: the device, e.g., terminal device 25202a communicating in accordance with a TDMA as illustrated in FIG. 255 of the prior art teaches the limitation of “the first communication interface communicates using time division multiple access (TDMA)” in the instant application), and the third communication interface communicates using carrier sense multiple access (CSMA) (paragraph [2159] lines 1-11; Examiner’s Notes: the terminal device communicating in accordance with a contention-based multiple access scheme, such as CSMA in the prior art teaches the limitation of “the third communication interface communicates using carrier sense multiple access (CSMA)” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Azizi et al. in the system of Zhu et al. 
The motivation for implementing using time division multiple access (TDMA), is to enhance the mechanism of a circuit arrangement that includes a preprocessing circuit .
Allowable Subject Matter
12.	Claim 3 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 3, the prior art in single or in combination fails to teach "wherein the second communication device includes: a power receiver that receives power for driving the second communication device from a power supply terminal disposed in the second space; and a wireless power supplier that wirelessly supplies power to the first communication device, and the first communication device includes a wireless power receiver that wirelessly receives, from the wireless power supplier through the panel, a supply of power for driving the first communication device,” in combination with other limitation of the claim(s).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tenny et al. (US 2012/0113866) is directed for certain aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations;
Gaal et al. (US 9,226,290) shows a method for assigning aggregated component carriers that includes receiving from a user equipment (UE) a set of rules associated with timing advance groups (TAGs) comprising allowable combinations of frequency bands and assigning the aggregated component carriers to at least one timing advance group based on the allowable combinations of frequency bands and the determined frequencies of the aggregated component carriers;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473